I respectfully dissent from the conclusion of the majority that Mack gave only limited consent to search his vehicle. If a suspect voluntarily consents to a search of a vehicle in his possession, the police may search any containers found in that vehicle without additional consent. Florida v. Jimeno (1991),500 U.S. 248, 251, 111 S.Ct. 1801, 1803-1804, 114 L.Ed.2d 297,302. While I recognize a suspect's right to limit a consensual search, I do not believe that Mack exercised this right. Mack did not say "search the vehicle, search only the ashtray." Nor did he condition the search, as construed by the majority, by stating "search the vehicle but only the ashtray" or "search the vehicle's ashtray." He merely invited the officer to look in a specific area, while conducting his general search, where the contraband (in this case a marijuana cigarette) would likely be found. It is well settled that on a motion to suppress, the trial court assumes the role of trier of fact, and is in the best position to resolve questions of fact and the credibility of witnesses. State v. Clay (1972), 34 Ohio St.2d 250, 63 O.O.2d 391, 298 N.E.2d 137. Based on the foregoing, I would affirm the court's denial of appellant's motion to suppress. *Page 522